PER CURIAM.
Leon Hankins timely appeals his judgment and sentences for attempted first-degree murder with a firearm, burglary of a dwelling with an assault or battery with a firearm, arson of a dwelling, aggravated battery with a firearm, and aggravated assault with a firearm. He argues his convictions for aggravated battery with a firearm and aggravated assault with a firearm violate double jeopardy because they were subsumed into the greater offense of burglary of a dwelling with an assault or battery with a firearm. The State properly concedes error. See McGhee v. State, 133 So.3d 1137, 1138-39 (Fla. 5th DCA 2014) (reversing conviction for aggravated assault with a firearm because it was subsumed into the greater offense of burglary of a dwelling with an assault or battery while armed with a firearm where offenses involved the same victim and occurred in the same incident); Farrier v. State, 145 So.3d 199, 199-200 (Fla. 5th DCA 2014) (“[reversing] both convictions for aggravated assault with a firearm because they were subsumed into the greater offense of burglary of a dwelling with an assault or battery with a firearm.”) We, therefore, reverse the convictions for aggravated battery with a firearm and aggravated assault with a firearm and remand to the trial court for entry of a corrected judgment. McGee, 133 So.3d at 1139. The remaining convictions are affirmed.
AFFIRMED in part; REVERSED in part; REMANDED TO CORRECT JUDGMENT.
TORPY, C.J., PALMER and BERGER, JJ., concur.